FILED
                             NOT FOR PUBLICATION                            JUL 29 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ERIC AUDY OROH,                                  No. 07-73453

               Petitioner,                       Agency No. A095-618-262

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 19, 2010 **

Before:        B. FLETCHER, REINHARDT, and WARDLAW, Circuit Judges.

       Eric Audy Oroh, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his claim for withholding of removal. We

have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
factual findings. Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009). We

grant the petition for review and remand.

      In analyzing Oroh’s withholding of removal claim, the BIA declined to

apply the disfavored group analysis set forth in Sael v. Ashcroft, 386 F.3d 922,

927-29 (9th Cir. 2004). Because intervening case law holds the disfavored group

analysis applies to withholding of removal claims, see Wakkary, 558 F.3d at

1062-65, we remand to the agency for reconsideration whether Oroh is entitled to

withholding of removal, see INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per

curiam); see also Tampubolon v. Holder, 598 F.3d 521, 526 (9th Cir. 2010)

(“[A]ny reasonable factfinder would be compelled to conclude on this record that

Christian Indonesians are a disfavored group.”).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                            2                                 07-73453